DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-15 are pending. Claims 1-4 and 9-12 have been amended. Claims 1-15 will be examined.  Claims 1 and 9 are independent claims. This Final Office action is in response to the “Amendments and Remarks” dated 11/11/2021.

Response to Arguments
Applicant’s arguments, see Remarks/Arguments and amended claims, filed 11/11/2021, with respect to claims 1-15, have been fully considered and Applicant' s remarks will be addressed in sequential order as they were presented.  Regarding the objection to Drawings under 37 CFR § 1.83(a), the replacement drawing sheet FIG. 3 now includes the missing text as required under to under 37 CFR 1.83(a), however, drawing sheet FIG. 3 does not comply with 37 CFR 1.84(p)(3) drawing standards for text height. Therefore the drawing FIG. 3 objection remains. Regarding the objection to Specification for minor informalities, the amendments to specification resolve the minor informalities. Therefore, the objection to specification is withdrawn. Regarding Rejections under 35 U.S.C. 112(b), the amended claims resolve the omitted elements issue rejection under 35 U.S.C. 112(b). Therefore the rejection under 35 U.S.C. 112(b) is withdrawn. Regarding rejections under 35 U.S.C. 102, and the argument, “Maveddat’s disclosure of selection of one or more candidate route segments based on respective route 

Drawings
The drawings are objected to because a plurality of numbers and letters in FIG. 3, does not comply with 37 CFR 1.84(p)(3) drawing standards. The numbers, and letters must measure at least .32 cm. (1/8 inch) in height..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MAVEDDAT et al., US 20200264629, herein further known as Maveddat.

Regarding claim 1 and 9, Maveddat discloses a system and method of a routing system (Maveddat, at least paragraph [0003], navigation platform) comprising: one or more processors (Maveddat, at least paragraph [0003]); a non-transitory memory (Maveddat, at  communicatively coupled to the one or more processors (Maveddat, at least paragraph [0077]); and machine readable instructions stored in the memory (Maveddat, at least paragraph [0077]) that cause the routing system (Maveddat, at least paragraph [0003], navigation platform) to perform at least the following when executed by the one or more processors (Maveddat, at least paragraph [0003]): determine, via the routing system (Maveddat, at least paragraph [0003], navigation platform), a starting location for vehicle navigation (Maveddat, at least paragraph [0030], starting point), receive a destination (Maveddat, at least paragraph [0031], identifying a destination location); receive at least one user event request (paragraph 40, query may provide query results to the navigation platform, see also at least FIG. 1D); generate a unique route to satisfy driving past the at least one user event (Maveddat, at least paragraph [0012], route segments that include scenic or picturesque features, various types of POs) request to navigate an autonomous vehicle arrive at the destination (Maveddat, at least paragraph [0022]); and navigate the autonomous vehicle via the routing system to the destination along the unique route tailored to meet the at least one user event request (Maveddat, paragraph [0012], may result in the autonomous vehicle traveling along a route segment).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Maveddat in view of BENJAMIN et al., US 20210025715, herein further known as Benjamin.

Regarding claim 2 and 10, Maveddat discloses all elements of claim 1 and 9 above.
However, Maveddat does not explicitly disclose a system and method wherein the destination is set to return to the starting location.
Benjamin teaches a system and method wherein the destination is set to return to the starting location (paragraph 48, the use determination module 230 may identify an originating location and a plurality of destination locations (including the originating location as a destination) in the travel route, identify that the vehicle 100 then travels to at least a first one of the plurality of destination locations, identify that the vehicle 100 then returns to the originating location).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including the destination is set to return to the starting location as taught by Benjamin.
One would be motivated to modify Maveddat in view of  Benjamin for the reasons stated in Benjamin paragraph [0004], to identify a pattern of travel based on the travel route and 
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, navigation, and on-demand delivery services and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 3 and 11, Maveddat discloses all elements of claim 1 and 9 above.
However, Maveddat does not explicitly disclose a system and method wherein the destination is set to a location different from the starting location.
Benjamin teaches a system and method wherein the destination is set to a location different from the starting location (paragraph 48, the use determination module 230 may identify an originating location and a plurality of destination locations in the travel route, identify that the vehicle 100 then travels to at least a first one of the plurality of destination locations (i.e. location different from a starting location).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including wherein the destination is set to a location different from the starting location as taught by Benjamin.
One would be motivated to modify Maveddat in view of  Benjamin for the reasons stated in Benjamin paragraph [0004], to identify a pattern of travel based on the travel route and generate notifications to an entity associated with the vehicle, wherein the notification includes 
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, navigation, and on-demand delivery services and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
.
Regarding claim 4 and 12, Maveddat discloses all elements of claim 1 and 9 above.
However, Maveddat does not explicitly disclose a system and method wherein the machine readable instructions further cause the routing system to perform at least the following when executed by the one or more processors: navigate the autonomous vehicle to the starting location to pick up one or more users prior to navigation of the autonomous vehicle to the destination along the unique route.
Benjamin teaches a system and method wherein the machine readable instructions further cause the routing system to perform at least the following when executed by the one or more processors: navigate the autonomous vehicle to the starting location to pick up one or more users prior to navigation of the autonomous vehicle to the destination (paragraph 44, originating location is a location at which the vehicle 100 is stopped for a pickup (wherein the originating location is prior to driving the scenic route disclosed in claim 1) and a destination location is a location at which the vehicle 100 is stopped for a drop-off, and the pick-up may be the pick-up of a person (i.e. user) along the unique route.

One would be motivated to modify Maveddat in view of  Benjamin for the reasons stated in Benjamin paragraph [0004], to identify a pattern of travel based on the travel route and generate notifications to an entity associated with the vehicle, wherein the notification includes information relating to the vehicle route.  Furthermore, the system can be used to better track how the vehicle is being used.
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, navigation, and on-demand delivery services and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Claims 5-8, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maveddat in view of SCHLESINGER et al., US 20170328725, herein further known as Schlesinger.

Regarding claim 5 and 13, Maveddat discloses all elements of claim 1 and 9 above.
However, Maveddat does not explicitly disclose a system and method wherein the at least one user event request is received based on at least a user profile comprising one or more preferences, and the at least one user event request comprises at least one of the one or more preferences.
Schlesinger teaches a system and method wherein the at least one user event request is received based on at least a user profile comprising one or more preferences, and the at least one user event request comprises at least one of the one or more preferences (paragraph 31, storage 220 may store such information or data as user profiles (e.g., user profiles 222), AND paragraph 39-40, at least some interaction data may be stored in or associated with one of user profiles 222, and interaction data may be processed to generate user profiles 222, AND paragraph 47, examples of routine characteristics of a user include user preferences, such as cuisine preferences, brand preferences, road preferences, driving preferences (i.e. one or more preferences), and (a user being on vacation may have a higher preference for more scenic routes than otherwise) (as disclosed in claim 1, the route segments include scenic or picturesque features (i.e. user event))).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including at least a user profile comprising one or more preferences, and the at least one user event request comprises at least one of the one or more preferences as taught by Schlesinger.
One would be motivated to modify Maveddat in view of  Schlesinger for the reasons stated in Schlesinger paragraph [0004], to enhance user efficiency in route planning and such that routes provided to users are optimized for user preferences.  
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the 
Regarding claim 6 and 14, the combination of Maveddat and Schlesinger disclose all elements of claim 5 and 13 above.
However, Maveddat does not explicitly disclose a system and method wherein the user profile is associated with a single user and includes the one or more preferences for the single user.
Schlesinger teaches a system and method wherein the user profile is associated with a single user (paragraph 39, the user data includes interaction data, which may be received from a plurality of user devices (such as user devices 102a through 102n of FIG. 1) associated with a user (i.e. single user) and user activity of a particular user  (i.e. single user) from multiple user devices used by the user may be received as interaction data) and includes the one or more preferences for the single user (paragraph 47, examples of routine characteristics of a user include user preferences, such as cuisine preferences, brand preferences, road preferences, driving preferences (i.e. one or more preferences), and (a user being on vacation may have a higher preference for more scenic routes).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including the user profile is associated with a single user and includes the one or more preferences for the single user as taught by Schlesinger.
One would be motivated to modify Maveddat in view of  Schlesinger for the reasons stated in Schlesinger paragraph [0004], to enhance user efficiency in route planning and such that routes provided to users are optimized for user preferences.  


Regarding claim 7 and 15, the combination of Maveddat and Schlesinger disclose all elements of claim 5 and 13 above.
However, Maveddat does not explicitly disclose a system and method wherein the user profile is associated with a multi-person group and includes the one or more preferences for the multi-person group.
Schlesinger teaches a system and method wherein the user profile is associated with a multi-person group and includes the one or more preferences for the multi-person group (paragraph 39-40, the user data includes interaction data, which may be received from a plurality of user devices (such as user devices 102a through 102n of FIG. 1) associated with a user or in some instances, associated with multiple users (i.e. multi-person group), and data collection component 215 is configured to accumulate interaction data associated with user-source interactions for a plurality of users ("crowd-sourced interaction data"), and at least some of the interaction data may be processed to generate user profiles 222.
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Maveddat by including the user profile is associated with a multi-person group and includes the one or more preferences for the multi-person group as taught by Schlesinger.

Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Regarding claim 8, the combination of Maveddat and Schlesinger disclose all elements of claim 5 above.
However, Maveddat does not explicitly disclose a system wherein the one or more preferences of the user profile comprises a past unique route, a music preference, a food preference, a scenic route preference, personal data comprising social media profiles, or combinations thereof.
Schlesinger teaches a system wherein the one or more preferences of the user profile comprises a past unique route, a music preference, a food preference, a scenic route preference, personal data comprising social media profiles, or combinations thereof (paragraph 47, examples of routine characteristics of a user include user preferences, such as cuisine (i.e. food) preferences, brand preferences, road preferences, driving preferences, movie preferences, music preferences, preference for more scenic routes, AND paragraph 85, users that browse similar websites, go to similar venues (such as restaurants), listen to similar music, have similar social-media characteristics (i.e. social media profiles)).

One would be motivated to modify Maveddat in view of  Schlesinger for the reasons stated in Schlesinger paragraph [0004], to enhance user efficiency in route planning and such that routes provided to users are optimized for user preferences.  
Additionally, the claimed invention is merely a combination of old, well known elements of vehicle control, and navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



T.C.B./            Examiner, Art Unit 3669    

/JESS WHITTINGTON/            Examiner, Art Unit 3669